In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-20-00332-CV
                                  ________________________

                              IN THE INTEREST OF A.J., A CHILD


                             On Appeal from the 119th District Court
                                     Runnels County, Texas
                      Trial Court No. 974; Honorable Gary Banks, Presiding


                                          December 4, 2020

                   ORDER RETURNING TRANSFERRED APPEAL

                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.

        Appellant, M.J., appeals from the trial court’s order terminating her parental rights

to her child, A.J. 1 Originally appealed to the Third Court of Appeals, the appeal was later

transferred to this court pursuant to an order of the Texas Supreme Court. See TEX.

GOV’T CODE ANN. § 73.001 (West 2013) (authorizing the Supreme Court to transfer

appeals from one court of appeals to another as part of its docket equalization efforts);

Misc. Docket Order No. 20-9117 (Tex. Oct. 13, 2020) (directing the Third Court of Appeals



        To protect the privacy of the parties involved, we refer to them by their initials. See TEX. FAM.
        1

CODE ANN. § 109.002(d) (West Supp. 2020). See also TEX. R. APP. P. 9.8(b).
to transfer the first thirty-eight cases filed on or after September 25, 2020, to the Seventh

Court of Appeals). However, the Supreme Court’s transfer order expressly prohibited the

transfer of “appeals in cases involving termination of parental rights.” Misc. Docket Order

No. 20-9117 (Tex. Oct. 13, 2020). Because this appeal was mistakenly transferred, we

direct the clerk of this court to immediately return the appeal to the Third Court of Appeals,

along with the appellate record, all party filings, and all orders of the court.


       It is so ordered.


                                                          Per Curiam




                                               2